COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00110-CV


In Re A Purported Lien or Claim           §    From the 342nd District Court
Against Hai Quang La and Theresa
Thorn Nguyen                              §    of Tarrant County (342-263738-13)

                                          §    October 17, 2013

                                          §    Opinion by Justice Speedlin


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and we dismiss the underlying motion for judicial review.

      It is further ordered that Appellees Hai Quang La and Theresa Thorn

Nguyen shall pay all of the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Phylis J. Speedlin